--------------------------------------------------------------------------------

Exhibit 10.10
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into and effective as of
January 1, 2012 (the “Effective Date”), by and between American Restaurant
Concepts, Inc. (“Company”), a Florida corporation, and Michael Rosenberger (the
“Executive”).
 
BACKGROUND
 
WHEREAS, the Company and the Executive were parties to the certain Amended and
Restated Employment, Non-Disclosure and Non-Competition Agreement dated January
1, 2010 (the “Original Employment Agreement”); and
 
WHEREAS, the Original Employment Agreement expired by it terms on December 31,
2011; and
 
WHEREAS, the Company and the Executive wish to enter into this Agreement to set
forth the terms and conditions of Employee’s employment with the Company.
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:
 
1.             Employment Term.  This Agreement shall remain in force and effect
for a term commencing on the Effective Date and expiring on the second (2nd)
anniversary of such date (the “Initial Term”), unless earlier terminated in
accordance with the provisions of Section 4 hereof.  Upon the expiration of the
Initial Term, this Agreement will be renewed automatically for successive
one-year periods (each, a “Renewal Term”), unless earlier terminated in
accordance with the provisions of Section 4 or unless the Company gives written
notice of non-renewal to the Executive at least 90 days prior to the date on
which the Executive’s employment would otherwise end.  The Initial Term as
renewed by any and all Renewal Terms is referred to herein as the “Employment
Period.”
 
2.             Positions & Duties.  The Executive shall hold the positions of
Chief Executive Officer, Chief Financial Officer and Secretary and shall have
such responsibilities, duties and authority consistent with such positions at
similarly-sized companies.  The Executive shall report to the Company’s Board of
Directors and agrees to devote his best efforts, energies and skill to the
faithful, competent and diligent discharge of the duties and responsibilities
attributable to his position.  Notwithstanding the forgoing, the Company
acknowledges and agrees that the Executive shall be permitted to engage in and
pursue such contemporaneous activities and interests as the Executive may
desire, for personal profit or otherwise.
 
3.             Compensation and Reimbursement.  Commencing on the Effective
Date, the Executive shall be entitled to receive, for all services rendered to
the Company under this Agreement, the compensation, benefits, reimbursement and
other rights set forth in this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
(a)           Base Salary.  During the Employment Period, the Executive shall
receive an annual base salary equal to $150,000 (the “Base Salary”).  The
Executive’s annual base salary shall be payable in equal installments in
accordance with the Company’s salary payment policies applicable to senior
executives, but no less frequently than monthly.
 
(b)           Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be eligible to participate in all incentive plans,
practices, policies and programs, and all savings and retirement plans,
practices, policies and programs (including, as applicable, 401(k) plans,
deferred compensation plans and pension plans), maintained by the Company for
its executive officers.
 
(c)           Welfare Benefit Plans.  During the Employment Period, the
Executive and his spouse and dependents shall be eligible to participate in all
welfare benefit plans, practices, policies and programs (including, as
applicable, medical, dental, disability, employee life insurance, group life
insurance and accidental death and dismemberment insurance plans, benefits and
programs) maintained by the Company for its executive officers.  Notwithstanding
(but not in limitation of) the above, the Company shall provide comprehensive
health insurance to the Executive and the Executive’s spouse and dependents at
the Company’s expense during the Employment Period.  In the event the Company
fails to comply with the terms of the preceding sentence, then, in addition to
all other remedies available to the Executive hereunder, the Company shall
reimburse the Executive for the cost of all premiums incurred by the Executive
in obtaining such health insurance.
 
(d)           Expenses.  Subject to and in accordance with the Company’s
policies and procedures and, upon presentation of itemized receipts, the
Executive shall be reimbursed by the Company for all reasonable business costs
and expenses incurred by the Executive on behalf of the Company during the
Employment Period, including travel to and from the Company, hotel rooms, meals,
entertainment and other related expenses, within 10 days of the date the
Executive presents such itemized accounts to the Company for reimbursement.
 
(e)           Fringe Benefits. During the Employment Period, the Executive shall
be entitled to such fringe benefits and perquisites as are provided by the
Company to its senior executives from time to time in accordance with the
policies, practices and procedures of the Company, and shall receive such
additional fringe benefits and perquisites as the Company may, in its
discretion, from time-to-time provide.
 
(f)           Deductions from Compensation and Benefits.  The Company will
withhold from all compensation and benefits payable to the Executive hereunder
all federal, state, local income and employment taxes, and all other taxes and
other amounts as are required by law or authorized by the Executive.
 
4.             Termination.
 
(a)           General.  This Agreement may be terminated by either the Executive
or the Company at any time.  For the purposes of this Section 4, the “Company”
shall include any individual or entity that beneficially owns, or may in the
future beneficially own, more than 50% of the outstanding common stock of the
Company and any entity that the Company beneficially owns, or may in the future
beneficially own, more than 50% of such entity’s outstanding equity interests.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  If,
during the Employment Period, in the reasonable opinion of a licensed medical
doctor practicing as a specialist in the area to which the alleged disability
relates that was selected by the Company and approved by Executive (or his
guardian), the costs of which shall be paid by the Company, the Executive,
because of physical or mental illness or incapacity or disability, shall become
unable to perform, with reasonable accommodation, substantially all of the
duties and services required of him under this Agreement for a period of 180
consecutive business days during any 12-month period, the Company may terminate
the Executive’s employment.  In the event a determination is made that such a
disability exists and the Executive disagrees with the determination, the
Executive may request a review of the determination by independent licensed
medical specialists, the reasonable costs of which shall be paid by the
Company.  If the licensed medical specialists are unable to reach a consensus
that such a disability exists, then the Company and the Executive shall settle
the dispute in accordance with the provisions of Section 10 hereof.  For
avoidance of doubt, the date on which the notice period expires or, if later, a
final, non-appealable determination is made that the Executive is disabled shall
constitute the date of termination for purposes of this Section 4(b).
 
(c)           Termination by Employer for Cause. The Company may terminate this
agreement for “Cause” or without “Cause” at any time during the Employment
Period.  For the purposes of this Agreement, termination for “Cause” shall mean
and be limited to the following conduct of the Executive during the Employment
Period:
 
(i)           The willful and continuing breach of any material provision of
this Agreement by the Executive that the Company can demonstrate had a material
adverse effect on the Company (other than as a result of death, illness or
disability) if not reasonably cured by the Executive within 30 days after
receiving written notice thereof;
 
(ii)          The willful engagement in illegal or gross misconduct by the
Executive against the Company that the Company can demonstrate had a material
adverse effect on the Company; and
 
(iii)         The conviction of the Executive of, or plea of guilty or nolo
contendere by the Executive to, a felony.
 
For the purposes of this Section 4(c), no act or failure to act on the part of
the Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.  The termination of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before the Board) finding that, in the good faith
opinion of the Board, the Executive is guilty of the conduct described in
clauses (i), (ii) or (iii) above, and specifying the particulars thereof in
detail.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Notice of Termination.  Any termination by the Company or
Executive shall be communicated by Notice of Termination (as defined below) to
the other party hereto after the expiration of all opportunities for cure.  For
the purposes of this Agreement, a “Notice of Termination” means a written notice
that: (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the date of
termination is other than the date of receipt of such notice, specifies the
termination date.
 
5.             Obligations of the Company Upon Termination.
 
(a)           Voluntary Termination; Termination Without Cause.  If, during the
Employment Period, the Executive’s employment is terminated by the Executive for
any reason, or the Company terminates the Executive’s employment without Cause:
(i) the Company shall be obligated to pay the Executive the Base Salary, unused
vacation and reimbursable expenses accrued but unpaid as of the date of
termination (collectively, the “Accrued Amount”) in a single lump sum within 30
days after the date of termination, (ii) the Executive shall be entitled to
continue to receive the Base Salary for the remainder of the Employment Period,
(iii) the Executive and his spouse and dependents, if any, shall be entitled to
continue participating in all incentive, retirement, pension and welfare benefit
plans described in Sections 3(b) and (c), respectively, in accordance with their
terms, including all deferred compensation received from the Company and right
to rollover all funds contributed to the Company’s 401(k) plan (collectively,
the “Continuing Benefit Plans”), and in connection therewith, shall be entitled
to continue receiving the benefits described in Section 3(c) for a period of 24
months after the date of termination, and (iv) the Executive and his spouse and
dependents shall have all rights available under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) with respect to participation
in the Company’s benefit plans with no lapse in coverage and, to the extent the
Executive participates in the Company’s benefits plans under COBRA, the Company
shall reimburse the Executive for all premiums paid by the Executive in
connection therewith.
 
(b)           Termination for Cause.  If the Executive’s employment is
terminated by the Company for Cause: (i) the Company shall be obligated to pay
the Executive the Accrued Amount in a single lump sum within 30 days after the
date of termination, and (ii) the Executive and his spouse and dependents shall
have all rights available under COBRA with respect to participation in the
Company’s benefit plans with no lapse in coverage.
 
(c)           Termination by Death.  In the event the Executive’s employment is
terminated due to the Executive’s death during the Employment Period, the
Accrued Amount owing to the Executive through the date of the Executive’s death
shall be paid to his spouse or, if the Executive does not have a spouse, his
estate.  Payment of the Accrued Amount shall be made to the Executive’s estate
in a single lump sum within 30 days after the date of death.  Further, following
the date of the Executive’s death, the Executive’s spouse and dependents, if
any, shall be entitled to continue participating in the Continuing Benefit Plans
and in connection therewith, shall be entitled to continue receiving the
benefits described in Section 3(c) for a period of 24 months after the date of
termination.  They shall also have all rights available under COBRA with respect
to participation in the Company’s benefit plans with no lapse in coverage and,
to the extent any of them participates in the Company’s benefits plans under
COBRA, the Company shall reimburse the Executive’s estate for all premiums paid
by the Executive in connection therewith.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Termination by Disability.  In the event the Executive’s
employment is terminated due to Disability during the Employment Period, the
Executive shall be entitled to receive the Accrued Amount owing to the Executive
through the date of termination.  Payment of the Accrued Amount shall be made to
the Executive in a single lump sum within 30 days after the date of
termination.  Further, the Executive and his spouse and dependents, if any,
shall be entitled to continue participating in the Continuing Benefit Plans and
in connection therewith, shall be entitled to continue receiving the benefits
described in Section 3(c) for a period of 24 months after the date of
termination.  They shall also have all rights available under COBRA with respect
to participation in the Company’s benefit plans with no lapse in coverage.  To
the extent the Executive participates in the Company’s benefits plans under
COBRA, the Company shall reimburse the Executive for all premiums paid by the
Executive in connection therewith.
 
6.             Proprietary Rights.
 
(a)           Confidential Information.  The Executive understands that the
execution of this Agreement by the Executive and the Company creates a
relationship of trust and confidence between the Executive and the Company.  As
a result, the Executive agrees that, during the period commencing on the
Effective Date and ending on the date that is one (1) year after the date this
Agreement is terminated, he will not use or disclose, or knowingly allow anyone
else to use or disclose, any Confidential Information (as defined below) except
as expressly permitted under this Agreement.  “Confidential Information” shall
include, but not be limited to: (i) all financial, technical, commercial and
other information concerning, among other things, the Company’s business,
technologies, strategies, financial position, operations, assets, financial
information and data, research and development plans, methods and data,
scientific and technical data, manufacturing and production data, business
development, marketing and sales plans and data, and the identities of,
discussions with and the course of dealing with any of the Company’s actual or
prospective collaborators, licensees, sublicensees, acquirors, acquirees,
customers, contractors, vendors, suppliers or other third parties; (ii) all
Company information consisting of research and development, patents, trademarks,
trade secrets, copyrights and all other intellectual property, and any
applications therefor, technical information, computer programs, software,
methodologies, ideas, concepts, inventions, innovations, software tools,
know-how, knowledge, know-how, designs, drawings, specifications, concepts,
data, reports, processes, procedures, methods, techniques and documentation;
(iii) all Company notes, analyses, compilations, forecasts, studies,
interpretations and other documents furnished to or prepared by the Executive;
and (iv) any other information not available to the general public, whether
written or oral, that the Executive knows or has reason to know the Company
would like to treat as confidential for any purpose, such as maintaining a
competitive advantage or avoiding undesirable publicity (collectively,
“Confidential Information”).  Neither the failure to mark any Confidential
Information as confidential or proprietary nor the method by which Confidential
Information is communicated to or received by the Executive (i.e., whether
orally, electronically or in writing) shall affect its status as Confidential
Information under the terms of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Permitted Disclosure.  Confidential Information does not include
any information that: (i) is or becomes publicly available without a breach of
this Agreement by the Executive, (ii) can be shown by documentation to have been
known to the Executive at the time of its receipt from the Company, (iii) is
received by the Executive from a third party that did not acquire or disclose
such information by a wrongful or tortious act, or (iv) can be shown by
documentation to have been independently developed by the Executive without
reference to any Confidential Information.  If the Executive is required to
disclose Confidential Information by law or by an order or notice from a court
or regulatory agency, the Executive shall: (i) promptly send a copy of the
notice to the Company, (ii) cooperate with the Company if the Company wishes to
object or condition such disclosure through a protective order or otherwise,
(iii) limit the extent of such disclosure to the minimum required to comply with
the notice, and (iv) seek confidential treatment (i.e., filing “under seal”) for
that disclosure.
 
(c)           Non-Solicitation.  The Executive acknowledges that the Company’s
relationships with its employees, consultants, contractors, collaborators and
vendors are valuable business assets of the Company.  During the Employment
Period and for a period of one (1) year thereafter, the Executive will not
directly solicit: (i) any person who at the time of such inducement is an
employee, officer or director of the Company, its affiliates or subsidiaries, to
terminate such person’s employment or board membership with the Company, its
affiliates or subsidiaries, or (ii) any strategic partners, collaborators,
customers, suppliers, vendors, contractors or other parties, to terminate or
reduce their relationship with the Company.
 
(d)           Return of Property.  The Executive acknowledges and agrees that
all papers, records, data, notes, drawings, files, documents, samples, devices,
products, equipment and other materials, including copies and in whatever form,
relating to the business of the Company that the Executive possesses or creates,
whether or not confidential, are the sole and exclusive property of the Company
and shall be considered Confidential Information.  Upon the termination of this
Agreement for any reason whatsoever, the Executive agrees to end all further use
and utilization of, and to immediately return to the Company, without
limitation, all Confidential Information, all Company documents, files and other
property, and all documents, files and other property of the Company’s
customers, licensors, licensees, business partners and affiliates, provided to
or obtained by the Executive pursuant to this Agreement.
 
(e)           Enforcement.
 
(i)            Scope. The Executive acknowledges and agrees that the type and
periods of restrictions imposed in this Section 6 are fair and reasonable, and
that such restrictions are intended solely to protect the legitimate interests
of the Company.  The Executive acknowledges and agrees that the compensation and
benefits to be provided to him under this Agreement are provided, in part, as
consideration for the covenants in this Section 6.
 
(ii)           Injunctive Relief.  The Executive acknowledges and agrees that
the covenants set forth in Sections 6(a) & (b) are reasonable and necessary to
protect the Company and its legitimate business interests, and to prevent the
unauthorized dissemination of Confidential Information to competitors of the
Company.  The Executive also agrees that the Company will be irreparably harmed
and that money damages alone will be inadequate to compensate the Company if the
Executive breaches Sections 6(a) or (b) of this Agreement.  Therefore, in the
event of any such breach, the Executive agrees that, in addition to any other
remedies available at law or in equity, the Company shall be entitled as a
matter of right to seek specific performance and injunctive and other equitable
relief in any court of competent jurisdiction to have the covenants,
restrictions and agreements contained in Sections 6(a) & (b) specifically
enforced without the need to post a bond or other security.  The provisions of
this Section 6(e)(ii) shall survive the termination of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(iii)          Savings Clause.  In the event that any court of competent
jurisdiction, tribunal, arbitration, or any governmental agency or determines
that any provision contained in this Section 6 is overly broad with respect to
scope, time or geographical coverage, the parties agree that such restriction(s)
shall be modified and narrowed, either by a court, an arbitrator, or the
Company, to the extent necessary to make the provision enforceable, and that
such determination will not affect the enforceability of any other provision of
this Agreement.
 
7.             Non-Disparagement.  During the Employment Period and for a period
of 12 months thereafter, the Executive will not knowingly disparage, criticize
or otherwise make any derogatory statements regarding the Company or its
officers or directors, and the Company will not knowingly disparage, criticize
or otherwise make any derogatory statements regarding the Executive.  The
Company’s obligations under the preceding sentence shall be limited to
statements made by the Company’s executive officers and
directors.  Notwithstanding the above, statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) shall not
be subject to this Section 7.
 
8.             Representations and Warranties of the Executive.  The Executive
hereby represents and warrants to the Company as follows: (a) the Executive has
the legal capacity and unrestricted right to execute and deliver this Agreement
and to perform all of his obligations hereunder, and (b) the execution and
delivery of this Agreement by the Executive and the performance of his
obligations hereunder will not violate or be in conflict with any fiduciary or
other duty, instrument, agreement, document, arrangement or other understanding
to which the Executive is a party or by which he is bound or subject.
 
9.             Indemnification.  The Company shall indemnify and hold harmless
the Executive for all amounts (including, without limitation, judgments, fines,
settlement payments, losses, damages, costs and expenses (including reasonable
attorney fees)) incurred or paid by the Executive in connection with any
actions, suits, proceedings, demands or claims arising out of or relating to the
Executive’s performance of services as a director, officer or employee of the
Company or any subsidiary thereof or in any other capacity, including any
fiduciary capacity, to the fullest extent permitted by law and the Company’s
articles of incorporation and bylaws.  Expenses incurred by the Executive in
defending or investigating a threatened or pending action, suit, proceeding,
demand or claims shall be paid by the Company in advance of the final
disposition of such action, suit, proceeding, demand or claims upon receipt by
the Company of an undertaking by or on behalf of the Executive to repay such
amount if it shall ultimately be determined that he is not entitled to be
indemnified by the Company.  The Company’s obligations under this Section 9
shall survive the termination of this Agreement, regardless of the reason for
termination, and shall inure to the benefit of his heirs, executors and
administrators.  To the extent that the Company reduces the indemnity rights
provided for under its articles of incorporation and/or bylaws after the
Effective Date, the Company’s indemnity obligations hereunder shall be
unaffected to the extent permitted by applicable law.
 
 
7

--------------------------------------------------------------------------------

 
 
10.           Arbitration.  All disputes arising under this Agreement, other
than actions to enforce the restrictions set forth in Sections 6(a) or (b) or as
otherwise expressly stated in this Agreement, shall be subject to final and
binding arbitration between the parties.  The arbitration will be conducted by a
panel of three neutral arbitrators who are independent and disinterested with
respect to the parties, this Agreement and the outcome of the arbitration.  Each
party will appoint one neutral arbitrator, and these two arbitrators so selected
by the parties will then appoint the third arbitrator.  The arbitration shall be
conducted at a mutually agreeable site located within Jacksonville,
Florida.  All arbitration proceedings shall be conducted pursuant to the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association in effect on the date of the first notice of demand for
arbitration, and all costs of any such arbitration proceedings shall be paid by
the Company.
 
11.           Mitigation of Expenses. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment.
 
12.           Miscellaneous.
 
(a)           Entire Agreement.  This Agreement contains the entire agreement
between the parties and supersedes all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereto
(including the Original Employment Agreement), and no party shall be liable or
bound to any other party in any manner by any warranties, representations,
guarantees or covenants except as specifically set forth in this
Agreement.  Neither party relied upon any representation or warranty, whether
written or oral, made by the other party or any of his or its officers,
directors, employees, agents or representatives, in making his or its decision
to enter into this Agreement.
 
(b)           Amendment and Modification.  This Agreement may not be amended,
modified or supplemented except by an instrument or instruments in writing
signed by the party against whom enforcement of any such amendment, modification
or supplement is sought.
 
(c)           Extensions and Waivers.  The parties hereto entitled to the
benefits of a term or provision may: (i) extend the time for the performance of
any of the obligations or other acts of the parties hereto; (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document, certificate or writing delivered pursuant hereto; or (iii) waive
compliance with any obligation, covenant, agreement or condition contained
herein.  Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument or instruments in writing
signed by the party against whom enforcement of any such extension or waiver is
sought.  No failure or delay on the part of any party hereto in the exercise of
any right hereunder shall impair such right or be construed to be a waiver of,
or acquiescence in, any breach of any representation, warranty, covenant or
agreement.  No waiver by either party hereto of any breach or default of any of
the covenants or agreements herein set forth will be deemed a waiver as to any
subsequent or similar breach or default.
 
(d)           Survival. Notwithstanding any termination of this Agreement, the
rights and obligations set forth in this Agreement shall survive the termination
of this Agreement and remain in full force and effect in accordance with their
respective terms.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           Successors and Assigns.
 
(i)            The Executive may not assign his rights or delegate his
obligations under this Agreement, other than by will or the laws of descent and
distribution, without the prior written consent of the Company.  This Agreement
shall be binding upon and inure to the benefit of the Executive, and all rights
and benefits of the Executive hereunder shall inure to the benefit of, and be
enforceable by, the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.
 
(ii)           This Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns.
 
(iii)          The Company will require any successor or assign of the Company
to expressly assume and agree to perform, by written agreement in form and
substance reasonably satisfactory to the Executive (a copy of which shall be
delivered by such successor or assign to the Executive), this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place.  “Successors” and “assigns” of the
Company shall include, without limitation, any company, individual, group,
association, partnership, firm, venture or other entity or party acquiring,
directly or indirectly, all, substantially all or a substantial portion of the
business or assets of the Company, whether by merger, consolidation, purchase,
lease or otherwise.  Any such successor or assign referred to in this paragraph
shall thereafter be deemed “the Company” for the purpose hereof.  Any failure by
the Company to comply with the provisions of this Section 12(e)(iii) will
constitute a termination of the Executive’s employment by the Company without
“Cause.”
 
(f)           Third-Party Beneficiaries.  Except as expressly provided herein,
nothing in this Agreement, express or implied, is intended or shall be construed
to confer upon any person other than the parties hereto (or their respective
successors and assigns) any rights, remedies, obligations or liabilities under
or by reason of this Agreement.  Except as otherwise expressly provided herein,
there are no intended third-party beneficiaries under or by reason of this
Agreement.
 
(g)           Headings; Definitions.  The Section headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.  All references to Sections
contained herein mean Sections of this Agreement unless otherwise stated.  All
capitalized terms defined herein are equally applicable to both the singular and
plural forms of such terms.
 
(h)           Severability.  If any provision of this Agreement or the
application thereof to any person or circumstance is held to be unreasonable,
invalid or unenforceable to any extent by any court, tribunal, governmental
agency or other governmental body, then the parties agree, and hereby submit, to
the reduction and limitation of such provision to such area or period of time as
shall be deemed reasonable by such court, tribunal, governmental agency or other
governmental body, and the remainder of this Agreement shall remain in full
force and effect and shall be reformed to render the Agreement valid and
enforceable while reflecting to the greatest extent permissible the intent of
the parties hereto.
 
 
9

--------------------------------------------------------------------------------

 
 
(i)            Notices.  All notices, requests, demands, and other
communications hereunder must be in writing and shall be deemed to have been
duly given if delivered by hand, sent by reputable overnight courier service,
postage prepaid, or mailed within the continental United States by first class,
registered mail, return receipt requested, postage and registry fees prepaid, to
the applicable party and addressed as follows:
 
If to the Company:
 
American Restaurant Concepts, Inc.
12763 Clear Springs Drive
Jacksonville, FL 32225
Attn:  Board of Directors
 
If to the Executive:
 
To the address set forth on the Company’s books and records
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
 
(j)           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida.  Any action arising out of
or relating to any of the provisions of this Agreement may be brought and
prosecuted only in the courts of, or located in, the State of Florida, and the
parties hereto consent to the jurisdiction and venue of said courts.
 
(k)           Section 409A of the Code.  To the extent that Section 409A of the
Code is applicable to this Agreement:
 
(i)          This Agreement shall be interpreted in accordance with Section 409A
of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder.  Notwithstanding any provision of this Agreement to
the contrary, if the Company or the Executive determines that any compensation
or benefits payable under this Agreement may be subject to Section 409A of the
Code and related Department of Treasury guidance, the Company shall work in good
faith with the Executive to adopt such amendments to this Agreement or adopt
other policies and procedures (including adopting amendments, policies and
procedures with retroactive effect), or take any other actions that the Company
and the Executive determine are necessary or appropriate to maintain to the
maximum extent practicable the original intent of the applicable provision while
avoiding the imposition of taxes under Section 409A of the Code, including
without limitation, actions intended to: (A) exempt the compensation and
benefits payable under this Agreement from Section 409A of the Code, and/or (B)
comply with the requirements of Section 409A of the Code and related Department
of Treasury guidance.  Notwithstanding the above, in no event shall the
Executive be required to forgo any compensation, benefits or other rights to
which he is entitled hereunder.
 
(ii)         Any right to a series of installment payments pursuant to this
Agreement is to be treated as a right to a series of separate payments.  To the
extent permitted under Section 409A of the Code, any separate payment or benefit
under this Agreement or otherwise shall not be deemed “nonqualified deferred
compensation” subject to Section 409A of the Code to the extent provided in the
exceptions in Treasury Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9)
or any other applicable exception or provision of Section 409A of the Code.
 
 
10

--------------------------------------------------------------------------------

 
 
(iii)        Notwithstanding anything to the contrary in this Agreement: (A) the
amount of expenses eligible for reimbursement during any taxable year of the
Executive shall not affect the amount of expenses eligible for reimbursement
during any other taxable year of the Executive, (B) any expense reimbursement
made under this Agreement shall be made promptly, but in no event later than the
last day of the Executive’s taxable year immediately following the taxable year
during which the expense is incurred, and (C) the Executive’s right to expense
reimbursement under this Agreement shall not be subject to liquidation or
exchange for another benefit.  For purposes of this Agreement, in-kind benefits
and perquisites shall be treated in the same manner as expenses eligible for
reimbursement.
 
(iv)  Notwithstanding anything to the contrary in this Agreement, no
compensation or benefits, including without limitation any severance payments or
benefits payable under Section 5 hereof, shall be paid to the Executive during
the six-month period following the Executive’s “separation from service” (within
the meaning of Section 409A(a)(2)(A)(i) of the Code) if: (i) the Executive is a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i)), and (ii)
the Company determines that paying such amounts at the time or times indicated
in this Agreement would be a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code.  If the payment of any such amounts is delayed as
a result of the previous sentence, then on the first business day following the
end of such six-month period (or such earlier date upon which such amount can be
paid under Section 409A of the Code without resulting in a prohibited
distribution, including as a result of the Executive’s death), the Company shall
pay the Executive a lump-sum amount equal to the cumulative amount that would
have otherwise been payable to the Executive during such period.
 
(l)            Counterparts.  This Agreement may be executed in two or more
counterparts and delivered via facsimile or other electronic transmission, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.
 
[Remainder of page intentionally left blank]
 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
attested by its duly authorized officers, and the Executive has set his hand,
all as of the day and year first above written.
 

 
AMERICAN RESTAURNAT CONCEPTS, INC.
     
By:
/s/ Michael Rosenberger
   
Michael Rosenberger
   
Chief Executive Officer
     
EXECUTIVE
     
/s/ Michael Rosenberger
 
Michael Rosenberger

 
 
12
 